DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al. (US 2004/0070241).  Regarding claim 1, McGrath teaches a detachable seat (see Figure 1), comprising: an elongate support bar (16) including a first bracket (18) and a second bracket (20) each positioned adjacent opposing ends of the elongate support bar (see Figure 1); a seat support frame (60/74) including a first support member (60) and a second support member (74) affixed to the first support member; a hinge (64/66) pivotally connecting the first support member (60) to the elongate support bar (16); and a seat (76) mounted on the second support member (74), the seat support frame and the seat pivoting around the elongate support bar (16 – via 64, 66) upon pivotal movement of the first support .

Regarding claim 2, McGrath teaches the first bracket and the second bracket (18, 20) including an open side (either 30 or 32 can be considered an open side in items 18 and 20 when 30 and 32 are not locked together – see Figure 3), wherein the open side of each of the first bracket and the second bracket open in opposing directions to each other to receive a rigid elongate member in the first bracket and the second bracket from opposite direction (side 30 opens to an opposite direction than side 32; therefore if 30 is considered the open side in 18 and 32 is considered the open side in 20, the open sides would open in opposite directions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 2004/0070241) in view of Vodinh (US 6224153).  Regarding claim 5, it is described above what is disclosed by McGrath; however, the reference does not distinctly disclose a bracing member extending from a lower end of the first support member to a distal end of the second support member.
Vodinh, in a similar field of endeavor, teaches a folding seat for tennis where the seat has a bracing member (74) extending from a lower end of the first support (20) to a distal end of the second support member (70).  It would have been obvious to one having ordinary skill in the art to modify the seat of McGrath to include such a bracing member that extends from a similar location on 16 (lower end) to the distal end of 74 in order to add further strength and support for the seated user.

Regarding claims 6-8, Vodinh further illustrates a tubular frame including a cross member affixed to the second support member (see tube in which the distal end of 70 fits into) and a rigid seat.  However, neither McGrath nor Vodinh disclose the material being metal or steel.  The examiner notes that metal and steel are well-known materials used in the manufacturing of seats and frames and it would have been obvious to one having ordinary skill in the art to manufacture the frame and seat from steel because of its superior strength and corrosion resistance.  The examiner also notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11033109. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-20 are merely a broader recitation of the subject matter contained in claims 1-18 of US Patent 11033109.  
Claims 1-2, 4 of the instant application correspond to claim 1 of ‘109;
Claim 3 of the instant application corresponds to claim 2 of ‘109;
Claim 5 of the instant application corresponds to claim 3 of ‘109;
Claims 6 and 16 of the instant application corresponds to claim 4 of ‘109;
Claim 7 of the instant application corresponds to claim 5 of ‘109;
Claim 8 of the instant application corresponds to claim 6 of ‘109;
Claim 9 of the instant application corresponds to claim 7 of ‘109;
Claim 10 of the instant application corresponds to claim 8 of ‘109;
Claim 11 of the instant application corresponds to claim 10 of ‘109;
Claim 12 of the instant application corresponds to claim 10 of ‘109;
Claim 13 of the instant application corresponds to claim 10 of ‘109;
Claim 14 of the instant application corresponds to claim 11 of ‘109;
Claim 15 of the instant application corresponds to claim 12 of ‘109.
Claim 17 of the instant application corresponds to claim 14 of ‘109.
Claim 18 of the instant application corresponds to claim 15 of ‘109.
Claim 19 of the instant application corresponds to claim 17 of ‘109.
Claim 20 of the instant application corresponds to claim 18 of ‘109.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson (US 2011/0308887) teaches a moving tree stand having a seat and a bracing member.  The references also teaches a support bar, a seat support frame having a first and second support member and a seat.  Copus (US 2011/0297481) teaches a pivoting tree stand having an elongate support bar, bracketing, a seat support frame, hinging and a seat.  Salyer (US 8522920) teaches a pivoting tree stand having a support bar, a seat support frame, bracketing, hinges and a seat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/               Primary Examiner, Art Unit 3636